                 1
                 2
                 3
                 4
                 5
                 6
                                                                              JS-6
                 7
                 8                      UNITED STATES DISTRICT COURT
                 9        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                10
                11 Blizzard Entertainment, Inc., a       CASE NO. 8:17-cv-01001-JVS-DFM
                   Delaware corporation,
                12                                       Honorable James V. Selna
                                Plaintiff,
                13                                       JUDGMENT
                          v.
                14
                   Blizzard Sports Center, Inc., a
                15 California corporation, Blizzard
                   Volleyball Inc., a California
                16 corporation, and Does 1 through 10,
                   inclusive,
                17
                                Defendants.
                18
                19
                     AND RELATED COUNTERCLAIM.
                20
                21
                22
                23
                24
                25
                26
                27
   Mitchell     28
 Silberberg &
  Knupp LLP
B351882.1
                 1         The Court has read and considered the Motion For Entry of Default
                 2 Judgment Against Defendants Blizzard Sports Center, Inc. and Blizzard Volleyball
                 3 Inc. (collectively the “BSC Defendants”) by Plaintiff and Counter-Defendant
                 4 Blizzard Entertainment, Inc. (“Blizzard”).
                 5
                 6         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
                 7
                 8         1.    The BSC Defendants, and all entities under their control, as well as
                 9 their licensees, partners, assigns, related entities, predecessors, successors,
                10 employees, representatives, trustees, receivers, agents, and any other persons or
                11 entities acting on behalf of the BSC Defendants or with the BSC Defendants’
                12 authority are immediately and permanently enjoined from any and all of the
                13 following activities:
                14               (a)    using, selling, offering for sale, holding for sale, advertising or
                15         promoting any goods or services under or in connection with any trade
                16         name, trademark, service mark, or other designation of origin that is
                17         comprised in whole or in part of Blizzard’s common law trademarks in the
                18         “Blizzard” name and logo or Blizzard’s federally registered trademarks,
                19         including U.S. Patent and Trademark Office Registration Numbers
                20         2,410,749; 2,548,929; 2,433,353; 2,440,620; 2,492,072; 2,490,187;
                21         1,993,894; 2,490,188; 2,494,000; 3,532,348; and 2,410,748 (Blizzard’s
                22         common law and federally registered trademarks herein are referred to
                23         collectively as the “BLIZZARD Marks”), or any terms, designs or styles
                24         confusingly similar thereto, including but not limited to the phrases
                25         “BLIZZARD SPORTS CENTER,” “BLIZZARD VOLLEYBALL,”
                26         “BLIZZARD YOUTH,” and “BLIZZARD JUNIORS”; or
                27               (b)    doing any act or thing that is likely to induce the belief that the
   Mitchell     28         BSC Defendants’ goods, services, or activities are in some way connected
 Silberberg &
  Knupp LLP
B351882.1
                                                               2
                 1        with Blizzard and/or Blizzard’s business, or that is likely to injure or damage
                 2        Blizzard or its BLIZZARD Marks.
                 3
                 4        2.    Judgment is hereby entered in favor of Blizzard, and against
                 5 Defendants Blizzard Sports Center, Inc. and Blizzard Volleyball Inc., in the sum of
                 6 $87,992.06, which constitutes Blizzard’s reasonable attorneys’ fees.
                 7
                 8        3.    Blizzard is awarded its costs, to be subsequently determined by an
                 9 Application to Tax Costs, pursuant to Local Rules 54-2 and 54-3.
                10
                11
                12
                13 Dated: November 13, 2018            ___________________________________________

                14                                      The Honorable James V. Selna
                                                        United States District Judge
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
   Mitchell     28
 Silberberg &
  Knupp LLP
B351882.1
                                                             3
